Citation Nr: 0029964	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  89 - 08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder on 
a direct basis and as residual to exposure to Agent Orange.

2.  Entitlement to service connection for a throat disorder 
on a direct basis and as residual to exposure to Agent 
Orange.

3.  Entitlement to service connection for a gastrointestinal 
disorder on a direct basis and as residual to exposure to 
Agent Orange.

4.  Entitlement to service connection for a psychiatric 
disability, including PTSD, on a direct basis and as residual 
to exposure to Agent Orange.

5.  Entitlement to service connection for a liver disorder on 
a direct basis and as residual to exposure to Agent Orange.

6.  Entitlement to service connection for a chronic headache 
disorder on a direct basis and as residual to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 1987 and 
March 1994 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  The rating 
decision of September 1987 denied entitlement to direct 
service connection for skin, throat and stomach disorders, 
while the rating decision of March 1994 denied entitlement to 
service connection for those conditions, for a liver disorder 
and for an acquired psychiatric disorder, each claimed as 
residual to Agent Orange exposure.  At a personal hearing on 
appeal, held before the undersigned Member of the Board in 
August 1995, the veteran amended his claims to include that 
of entitlement to direct service connection for a skin 
disorder.  At that same hearing, he submitted medical 
evidence diagnosing post-traumatic stress disorder (PTSD), 
thereby raising an issue which had not been adjudicated by 
the RO.  The Board found that the issue of entitlement to 
service connection for PTSD, claimed as residual to exposure 
to 

Agent Orange, was inextricably entertwined with the certified 
issue of entitlement to service connection for an acquired 
psychiatric disorder, claimed as residual to Agent Orange 
exposure, and that such claim must be properly developed and 
adjudicated.

This case was previously before the Board in October 1995, 
and was Remanded on the last such occasion for additional 
development of the evidence, to include obtaining medical 
evidence from all sources identified by the veteran, 
obtaining translations of all documents written in Spanish, 
summarizing the veteran's stressor statements, including a 
detailed statement of his claimed exposure to Agent Orange 
(AO) herbicide while on active duty, and verifying the 
claimed exposure through the U.S. Army Corps of Engineers and 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  

In addition, the record shows that in November 1994, the 
veteran submitted VA Form 21-526, Veteran's Application for 
Compensation and Pension, and that the RO took no action with 
respect to that claim.  Furthermore, the record shows that at 
his personal hearing held in August 1995, the veteran 
expressed an intention to seek service connection for each of 
the disabilities at issue on a direct basis.  The latter 
issues are inextricably intertwined with those currently on 
appeal, and are referred to the RO for appropriate action.

On November 1, 2000, the President signed into law H.R. 4205, 
The Floyd D. Spence National Defense Authorization Act for 
Fiscal Year 2001, designated as Public Law No. 106-398, 
§ 1611 (2000) (to be codified at  38 U.S.C.A. § 5107(a).  
That Public Law contains the "McCain Amendment," which 
rewrites  38 U.S.C.A. § 5107 to eliminate the well-grounded 
claim requirement.  It appears to amplify the duty to assist, 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 1, 2000, and must be applied to all pending 
appeals.  


REMAND

The Board finds that the RO has not complied with the 
instructions contained in the Board remand of October 1995, 
although nearly five years have elapsed since the case was 
returned to the RO.  The actions requested on remand have not 
been satisfactorily completed, and that the case has been 
prematurely returned to the Board.  While additional issues 
have been raised by the appellant, the RO has failed to 
recognize those issues and to take necessary action.  
Further, the RO has failed to establish that no further 
service records of the veteran are available, or that all VA 
medical records identified by the veteran have been obtained 
and associated with 
the claims folder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review the claims folder and all examination reports 
prior to returning the case to the Board in order to ensure 
full and specific compliance with all instructions contained 
in remands by this Board.  All cases returned to the Board 
which do not comply with the instructions of the Board remand 
will be returned to the RO for further appropriate action as 
directed.  

The Board's October 1995 remand instructed the RO to obtain 
copies of all clinical records pertaining to treatment of the 
veteran at the VA Medical Center in Miami, Florida (1986) and 
at the VA Medical Center, Rio Piedras, Puerto Rico.  However, 
in a January 1998 February 1999 letter, the veteran stated 
that he has been receiving treatment at the VAMC, San Juan, 
Puerto Rico, since 1965.  The RO appears to have requested 
private and VA medical records only for limited and specific 
periods, although in some cases the veteran has indicated 
that treatment continued from an earlier date through the 
present time.  It is not clear that the RO has obtained all 
private and VA medical records identified by the veteran have 
been obtained, and additional action is required.  

The RO was instructed to obtain a typewritten verbatim 
translation of each document in the claims folder which is 
written in the Spanish language and which bears a label 
marked "Translate."  The RO was further instructed to 
ensure that none of the marked evidence in the claims folder 
remained untranslated at the time of the return of the case 
to this Board.  The Board's review shows that none of the 
documents marked "Translate" have, in fact, been 
translated, and that documents recently received from the 
veteran written in Spanish and addressing matters of unknown 
import and relevance have likewise not been translated.  The 
Board will not accept summaries or paraphrases of the 
veteran's assertions and contentions by the RO, but requires 
typewritten verbatim translation of each document in the 
claims folder which is written in the Spanish language, 
including all medical evidence, newspaper clippings, and 
written statements from the veteran.

By letter of January 1998, the RO asked the veteran to list 
the names and addresses of any physicians who have linked or 
related any of the disabilities at issue to toxic herbicide 
exposure, and to state when he was first seen after service 
for any of the disabilities at issue.  The record shows that 
the veteran stated that he was unable to provide the complete 
mailing addresses of the physicians or medical facilities 
where he was treated because he did not know their complete 
mailing addresses, although the majority of those individuals 
and treatment facilities are located in the town in which the 
veteran lives.  The RO should assist the veteran by 
independently seeking the mailing addresses of the physicians 
and facilities named through the post office, telephone 
directories, and through available listings of physicians and 
medical facilities.  In addition, the veteran and his 
representative should be informed that the veteran's failure 
to provide the requested evidence may adversely affect the 
resolution of his claim.  

The RO was instructed to provide a complete and comprehensive 
summary of the veteran's contentions with respect to the 
period of his claimed exposure to toxic defoliants (October 
and November 1966); the duration of such exposure 
(53-54 days); his temporary assignment from the H&HC, 
4th Battalion (Mechanized), 20th Infantry, 193rd Brigade, at 
Fort Clayton, Canal Zone, to a detachment of the 8th Special 
Forces operating at El Yunque in Luquillo, Puerto Rico; and 
all other relevant assertions or contentions advanced by the 
veteran in connection with his claims.  Thereafter, the RO 
was instructed to forward a copy of that summary, together 
with copies of translations of newspaper clippings submitted 
in support of the veteran's claims and records of his 
hospitalization and treatment at Roosevelt Roads Naval 
Hospital, to the United States Army Corps of Engineers, 
Washington, DC.  The United States Army Corps of Engineers 
was to be asked to verify the facts asserted by the claimant 
and to further provide copies of all pertinent official 
publications, operational histories, and summaries of such 
operations conducted by the Corps of Engineers, including the 
exact dates of dispersal of toxic defoliants in the El Yunque 
area, Luquillo, Puerto Rico, during the period cited by the 
veteran.  The Board's review of the record shows that no 
action was taken to carry out this instruction, although 
evidence in the claims folder states that the spraying of AO 
herbicide and radioactive cesium at El Yunque was primarily 
done by the US Army Corp of Engineers.  The failure by the RO 
to comply with the specific instructions contained in the 
Board's October 1995 remand order resulted in an 
unconscionable delay and the necessity for another Remand.

In addition, the RO was directed to send an identical summary 
of the veteran's specific contentions regarding his exposure 
to Agent Orange, as well as copies of [translations of] the 
cited newspaper clippings, his DA 20 or 201 file, and records 
of his hospitalization and treatment at the Roosevelt Roads 
Naval Hospital, to the United States Army and Joint Services 
Environmental Support Group (ESG), 7798 Cissna Road, 
Springfield, VA 22150.  That organization was to be asked to 
verify the veteran's temporary assignment to the indicated 
detachment of the 8th Special Forces group operating in the 
El Yunque area, Luquillo, Puerto Rico, in October and 
November 1966, including the exact dates of herbicide 
dispersal in that area.  However, the record shows that 
neither of the letters from the RO to the USASCRUR stated 
that the veteran was participating in maneuvers with the 8th 
Special Forces group at the time of the claimed exposure.  
Neither did those letters state the month or date that the 
veteran claimed exposure, although the evidence of record 
shows that he specifically claimed AO herbicide exposure on 
November 20, 1966, at El Yunque.  

The record further shows that the RO received a response from 
USASCRUR to the effect that the agency was "unable to verify 
that Agent Orange was tested, used, or stored in 
Panama."[sic]  That reply from USASCRUR is unresponsive to 
the inquiry and failed to address the relevant question 
regarding the operations of the 8th Special Forces group 
operating in the El Yunque area, Luquillo, Puerto Rico, in 
October and November 1966, including the exact dates of 
herbicide dispersal in that area.  In its response, USASCRUR 
further asked that the veteran provide additional information 
as to the date, type and location of the incident, the units 
involved, and other information in the possession of the RO.  
However, the RO failed to follow-up by supplying the 
additional evidence requested by USASCRUR.  

The Board further notes that the RO requested morning reports 
for the H&HC, 4th Battalion (Mechanized), 20th Infantry, 
193rd Brigade, at Fort Clayton, Canal Zone, the veteran's 
unit, during May 1966.  However, the relevant period is 
October 1 through November 30, 1966.  Remand is required to 
obtain morning reports for the H&HC, 4th Battalion 
(Mechanized), 20th Infantry, 193rd Brigade, at Fort Clayton, 
Canal Zone, during the period from October 1 through November 
30, 1966.

In addition, the RO should notify the veteran that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999);  
Quarles v. Derwinski,  3 Vet. App. 129 (1992).  In 
particular, he may submit additional medical or other 
evidence which establishes the fact of his exposure to AO 
herbicide while serving in El Yunque, Puerto Rico, together 
with competent medical evidence which links or relates the 
disabilities at issue with AO herbicide exposure.  

The case is Remanded to the RO for the following actions: 

1.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records or service administrative 
records of the veteran.  In addition, the 
RO should ask the National Archives and 
Records Administration (NARA) to provide 
legible copies of "morning reports" or 
similar records for the H&HC, 
4th Battalion (Mechanized), 
20th Infantry, 193rd Brigade, at 
Fort Clayton, Canal Zone, during the 
period from October 1 through November 
30, 1966.  

2.  The RO should obtain all clinical 
records pertaining to treatment of the 
veteran at the facility identified by the 
appellant as the VAMC, San Juan, Puerto 
Rico, since 1965, or a negative response.   

3.  The RO should obtain typewritten 
verbatim translations of each document in 
the claims folder which is written in the 
Spanish language and which bears a label 
marked "Translate."  The RO is again 
instructed to ensure that none of the 
marked evidence in the claims folder (or 
unmarked evidence which meets the 
criteria set out above) remains 
untranslated at the time of the return of 
the case to this Board.  

4.  The RO should assist the veteran by 
again seeking the mailing addresses of 
those physicians and facilities 
identified by the veteran as having 
provided him treatment for the 
disabilities at issue, to include through 
the local post office, the telephone 
book, and through official listings of 
physicians and medical institutions.  
Thereafter, using the medical release 
authorizations already provided by the 
veteran, the RO should request copies of 
all clinical records pertaining to 
treatment of the veteran since 1965.  In 
particular, the RO should attempt to 
obtain the mailing address of the US Navy 
Hospital, Roosevelt Roads, Cieba, Puerto 
Rico, and the Fajardo Municipal Hospital, 
Fajardo, Puerto Rico, or any successor 
institutions, and request copies of all 
clinical records pertaining to treatment 
of the veteran at those facilities since 
1965.  The veteran should be informed 
that his failure to provide the requested 
medical evidence may adversely affect the 
resolution of his claim.  

5.  The RO is again instructed to provide 
a complete and comprehensive summary of 
the veteran's contentions with respect to 
the period of his claimed exposure to 
toxic defoliants (October and November 
1966); the duration of such exposure 
(53-54 days); his temporary assignment 
from the H&HC, 4th Battalion 
(Mechanized), 20th Infantry, 
193rd Brigade, at Fort Clayton, Canal 
Zone, to a detachment of the 8th Special 
Forces operating at El Yunque in 
Luquillo, Puerto Rico; and all other 
relevant assertions or contentions 
advanced by the veteran in connection 
with his claims.  That summary must show 
that the veteran claimed specific AO 
herbicide exposure on November 20, 1966, 
at El Yunque.  Thereafter, the RO should 
forward a copy of that summary, together 
with copies of the original and 
translations of newspaper clippings 
submitted in support of the veteran's 
claims and records of his hospitalization 
and treatment at Roosevelt Roads Naval 
Hospital, to the United States Army Corps 
of Engineers, Washington, DC.  That 
agency should be informed that evidence 
in the possession of VA states that the 
spraying of AO herbicide and radioactive 
cesium at El Yunque was primarily done by 
the US Army Corp of Engineers.  The 
United States Army Corps of Engineers 
should be asked to verify the facts 
asserted by the claimant and to further 
identify and provide copies of all 
pertinent official publications, 
operational histories, and summaries of 
such operations conducted by the US Army 
Corps of Engineers, including the exact 
dates of dispersal of toxic defoliants in 
the El Yunque area, Luquillo, Puerto 
Rico, during the period cited by the 
veteran.  The RO should provide all 
available information with its request, 
and should immediately supply any 
additional information requested.  

6.  The RO is directed to send an 
identical summary of the veteran's 
specific contentions regarding his 
exposure to AO herbicide, as well as 
copies and translations of the cited 
newspaper clippings, his DA 20 or 201 
file, and records of his hospitalization 
and treatment at the Roosevelt Roads 
Naval Hospital, to the United States Army 
and Joint Services Environmental Support 
Group (ESG), 7798 Cissna Road, 
Springfield, VA  22150.  That 
organization should be asked to verify 
the veteran's temporary assignment to the 
indicated detachment of the 8th Special 
Forces detachment operating in the El 
Yunque area, Luquillo, Puerto Rico, in 
October and November 1966, including the 
exact dates of herbicide dispersal in 
that area.  In addition, USASCRUR should 
be asked to provide a unit history, 
operational records, training summaries, 
and all other information pertaining to 
actions and operations of the 8th Special 
Forces detachment in October and November 
1966, including the exact dates of 
herbicide dispersal in that area.  The RO 
should provide all available information 
with its request, and should immediately 
supply any additional information 
requested.  

7.  The appellant should be informed that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).  In 
particular, he may submit additional 
medical or other evidence which 
establishes the fact of his exposure to 
AO herbicide while serving in El Yunque, 
Puerto Rico, together with competent 
medical evidence which links or relates 
the disabilities at issue with AO 
herbicide exposure.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

9.  Thereafter, the RO should adjudicate 
the claims for service connection for the 
disabilities at issue on a direct basis 
or as secondary to AO herbicide exposure 
on the merits, in light of the additional 
evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994),  
38 U.S.C.A. § 5101 (West Supp. 1999)  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




